John Foster Wallace (ABA#9211115)
ZIMMERMAN & WALLACE
711 Gaffney Road, Suite 202
Fairbanks, AK 99701-4662
(907) 452-2211
(907) 456-1137 fax
foster@mzwlaw.com

Attorney for Defendants

                              UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA

TRICIALYNN BUROKAS, and others)
Similarly situated,           )
                              )
              Plaintiffs,     )
                              )
        Vs.                   )
                              )
ADAM WOOL and BLUELOON, INC., )
                              )
              Defendants.     )
                              )                          Case No.: 4:20-cv-00004-HRH

    ADVICE OF COUNSEL REGARDING SETTLEMENT AND CLOSING PAPERS

        COMES NOW counsel for Adam Wool and Blue Loon, Inc. and hereby files the following

advice of counsel. With the assistance of the Honorable Ralph R. Beistline, Senior United States

District Judge, the parties reached settlement at the conference held August 14, 2020. Settlement

funds have been delivered and are holding in undersigned counsel’s law firm pending approval and

execution of the Agreement and General Release and Stipulation for Dismissal with Prejudice.

        DATED this 15th day of September, 2020 at Fairbanks, Alaska.

                                         ZIMMERMAN & WALLACE
                                         Attorneys for Defendants

                                         By:/s/John Foster Wallace

Tricialynn Burokas v. Adam Wool and Blueloon, Inc., Case No. 4:20-cv-00004-HRH
ADVICE OF COUNSEL REGARDING SETTLEMENT AND CLOSING PAPERS
Page 1 of 2


          Case 4:20-cv-00004-HRH Document 25 Filed 09/15/20 Page 1 of 2
                                                   Zimmerman & Wallace
                                                   711 Gaffney Road, Suite 202
                                                   Fairbanks, Alaska 99701
                                                   Phone: (907) 452-2211
                                                   Fax: (907) 456-1137
                                                   E-mail: foster@mzwlaw.com
                                                   ABA No. 9211115
         CERTIFICATE OF SERVICE
It is hereby certified that a copy of the foregoing was
served electronically to the parties of record through
ECF to:
         Kenneth L. Covell

By: /s/ Sarah S. Haines, Legal Assistant     9/15/2020




Tricialynn Burokas v. Adam Wool and Blueloon, Inc., Case No. 4:20-cv-00004-HRH
ADVICE OF COUNSEL REGARDING SETTLEMENT AND CLOSING PAPERS
Page 2 of 2


           Case 4:20-cv-00004-HRH Document 25 Filed 09/15/20 Page 2 of 2
